702 S.E.2d 64 (2010)
STATE of North Carolina
v.
Edwardo WONG, II.
No. 424P09-2.
Supreme Court of North Carolina.
September 7, 2010.
Staples Hughes, Appellate Defender, for Edwardo Wong, II.
William Hart, Senior Deputy Attorney General, for State of N.C.

ORDER
Upon consideration of the petition filed by Defendant on the 3rd of September 2010 in this matter for a writ of certiorari to review the order of the Superior Court, Haywood County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 7th of September 2010."